*1116OPINION.
Seawell:
The original petition herein was filed by the Welfare Loan Society of Lancaster, Pa., a Pennsylvania corporation, incorporated in August, 1925, of which A. H. Vogel was stockholder, treasurer, and manager.
The attempt in the so-called amendment to the original petition to substitute the Welfare Loan Society, a Delaware corporation, of which said A. H. Vogel had been business manager in 1925, for the Pennsylvania corporation of a “ like name,” was and is a nullity. The amendment, allowed by the order of the Board, was not a substitution for the original pleading, albeit probably so intended by the pleader. Inartificially drawn as it may be, it should be considered in connection with the original petition even though in some respects the two pleadings are in conflict. At the trial the pleadings were so considered by all concerned; no objection was made to the testimony as relating to issues not raised by the pleadings. The pleadings could have been amended to conform to the evidence. Kule 18.
The return was filed by the Pennsylvania corporation; the deficiency notice, based on this return, was directed to it; and the original petition and this amendment (so-called) were filed by the same corporation. We have no jurisdiction over any other taxpayer in this proceeding.
The Pennsylvania corporation, the petitioner, had no income, did no business in the taxable year, as set forth in our findings of fact, and there could, therefore, be no deficiency in tax against it.
No tax return for 1925 of the Welfare Loan Society, the Delaware corporation, is in evidence, if any was ever filed, and there is no evidence that any deficiency notice was mailed to it. No adjudication of its tax liability for 1925, if any, can in this proceeding be had as to it.
*1117If there is any liability on the part of the petitioner, the Pennsylvania corporation, for income tax for the year 1925, it is as a transferee, and its liability as such is not within the issues now before us or within our jurisdiction in this proceeding to decide. San Joaquin Fruit & Investment Co., 16 B. T. A. 1290.
Reviewed by the Board.

Judgment of no deficiency will he entered.